DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art either alone or in combination fails to teach the claimed invention as amended on 3/21/2022. Specifically, the prior art fails to teach, “receiving, by the network equipment, temperature range data representing temperature values that the user equipment has detected over a defined period of time […] and in response to sending, by the network equipment to the user equipment, a first beam status command to elicit a beam operation status of a beam that has been received by the user equipment representative of whether the beam is a narrow beam or a wide beam, sending, by the network equipment to the user equipment, a second beam status command to elicit angle data representative of an angle range of the beam to facilitate performance of test measurements of the user equipment by the network equipment, and further in response to sending, by the network equipment to the user equipment, an antenna status command to elicit an antenna operation status representative of a number of antennas of embedded antenna array modules of the user equipment that are inactive during a defined period, reducing, based on the number of antennas that are inactive during the defined period, a test time of the performance of the test measurements to obtain a non-zero test time for the performance of the test measurements” in combination with the other claimed limitations of the claimed invention.
Raghavan et al. (“Raghavan”) (US 20190342843 A1) teaches reporting temperature status and modifying parameters in response, see ¶0126-133, the indicator sent by UE along with measurements may be temperature indicator, and parameters are modified for the UE in a data structure. Joseph et al. (“Joseph”) (US 20140315495 A1) ¶0048-49 and ¶0108-109 teaches feeding back measurements that cause testing times to be modified i.e. by eliminating a testing time. Baek et al. US 10305561 B2 teaches measurements reports indicating angles of beams and strength parameters see claim 10. WO 2018017840 A1 further teaches UEs reporting beam angle information, including narrow and wide information, however none of these references teaches the combination of ““receiving, by the network equipment, temperature range data representing temperature values that the user equipment has detected over a defined period of time […] and in response to sending, by the network equipment to the user equipment, a first beam status command to elicit a beam operation status of a beam that has been received by the user equipment representative of whether the beam is a narrow beam or a wide beam, sending, by the network equipment to the user equipment, a second beam status command to elicit angle data representative of an angle range of the beam to facilitate performance of test measurements of the user equipment by the network equipment, and further in response to sending, by the network equipment to the user equipment, an antenna status command to elicit an antenna operation status representative of a number of antennas of embedded antenna array modules of the user equipment that are inactive during a defined period, reducing, based on the number of antennas that are inactive during the defined period, a test time of the performance of the test measurements to obtain a non-zero test time for the performance of the test measurements.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478